DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 05, 2021 has been entered.
 
Response to Amendment
The Amendment filed May 05, 2021 has been entered. Claims 1-15 remain pending in the application.  Claims 1-6 and 14-15 are withdrawn from consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites testing a sample, generating a first analyte level and a first verification value; displaying the first analyte level and the first verification value; displaying a user interface for receiving a user input including an entered first analyte level and an entered first verification value; receiving the user input including the entered first analyte level and the entered first 
The limitation of verifying whether the user input was correctly entered by comparing a calculated second verification value to the entered first verification value, wherein the computing system is programed to conduct the verifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with the computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with the computing system” language, “verifying” in the context of this claim encompasses the user manually calculating a second verification value and comparing the second verification value to the entered first verification value to see if they are the same numbers. 
Similarly, the limitation of providing an indication to the user with the computing system, the indication comprising a prompt to the user to re-transcribe as an error was detected and the first analyte value was not correctly entered, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “with the computing system” language, “providing an indication” in the context of this claim encompasses the user thinking that values are correct, “the indication comprising a prompt to the user to re-transcribe” in the context of this claim encompasses the user thinking the values are incorrect and deciding to re-transcribe. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the verification and providing an indication steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	Claim 8 recites wherein the first verification value is set to the first analyte level times a predetermined multiplier. As drafted, is a process that, under its broadest reasonable interpretation, covers mathematics that can be performed by hand. Nothing in the claim element precludes the step from practically being performed in the mind.
Claim 9 recites wherein the meter and the computing system separately calculate the first and second verification values, respectively. As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the meter and the computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with the computing system” language, the user can calculate the first and second verification values. 
Claim 10 recites wherein the meter additionally generates and displays a second analyte level and a second verification value, the verification values including the second analyte level times a second 
Claim 11 recites wherein the first multiplier and the second multiplier are different. As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Further, adding a generic computer to this limitation would not remedy the deficits. 
Claim 12 recites wherein the first multiplier and the second multiplier are prime integers. As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Further, adding a generic computer to this limitation would not remedy the deficits.
Claim 13 recites wherein if the indication is that the user input has been entered correctly, then the method further comprises: storing the user input; and transmitting the user input to a remote database via the computing system. These limitations are well understood, routine, conventional activities, considering Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) “Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible.” 566 U.S. at 79-80, 101 USPQ2d at 1968-69.
Regarding claims 8-13, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the generic computer used to perform the limitations is not enough. The generic computer elements in the steps is recited at a high-level of generality (i.e. a generic computer performing a generic computer function of displaying a user interface, and receiving a user input such that it amounts to no more than mere 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabo et al. (US20120095314A1 – hereinafter – Sabo) in view of P.L. Andersson et al. (US 3,431,406 – hereinafter – Andersson).
Regarding claim 7, Sabo discloses a method of verifying the entry of test data (Abstract, “handheld diabetes management device having a database management system”) generated by a meter (“Continuous glucose monitor 200”), the method comprising: testing a sample with the meter (Para. [0029], “The blood glucose level measured from the sample and/or the blood glucose level read by the CGM 200 can be used to determine the amount of insulin to be administered to the patient 100.”); generating a first analyte level (Para. [0029], “The blood glucose level measured from the sample and/or the blood glucose level read by the CGM 200 can be used to determine the amount of insulin to be administered to the patient 100.”) and a first verification value with the meter (Para. [0060], “As mentioned, the record generation module 610 inserts at least one of a CRC value and a checksum value in a new record. The CRC value or the checksum is calculated by a predetermined function that receives values indicative of the data entered into the fields of the record.”); displaying the first analyte level and the first verification value with the meter (FIG. 6 and para. [0061], “A new record of a particular record type based on data received from one of the blood glucose reader, the user interface, and the communication interface is stored in a particular database of the N databases based on the frequency range of the particular database and the frequency of the particular record type, displaying a user interface using a computing system for receiving a user input including an entered first analyte level and an entered first verification value (Para. [0046], “For example, a display and a small keyboard integrated on the diabetes manager 600 can be used to enter patient data as well. The user interface 606 receives user input and generates data indicating the same. The data is communicated to the record generation module 610, which generates a new record based thereon.” See further FIG. 6 and para. [0061], “A new record of a particular record type based on data received from one of the blood glucose reader, the user interface, and the communication interface is stored in a particular database of the N databases based on the frequency range of the particular database and the frequency of the particular record type, where N is an integer greater than 1. The handheld diabetes management device further includes a database operation module that performs database operations on the N databases.”); receiving the user input including the entered first analyte level and the entered first verification value at the computing system (Para. [0046], “For example, a display and a small keyboard integrated on the diabetes manager 600 can be used to enter patient data as well. The user interface 606 receives user input and generates data indicating the same. The data is communicated to the record generation module 610, which generates a new record based thereon.” See further FIG. 6 and para. [0060], “As mentioned, the record generation module 610 inserts at least one of a CRC value and a checksum value in a new record. The CRC value or the checksum is calculated by a predetermined function that receives values indicative of the data entered into the fields of the record.”); verifying, with the computing system, whether the user correctly entered the first analyte value by comparing a calculated second verification value to the entered first verification value, wherein the computing system is programed to conduct the verifying (FIG. 6 and para. [0060], “As mentioned, the record generation module 610 inserts at least one of a CRC value and a checksum value in a new record. The CRC value or the 
Sabo fails to disclose and providing an indication to the user with the computing system, the indication comprising a prompt to the user to re-transcribe as an error was detected and the first analyte value was not correctly entered.
However, in the field of data verification, Andersson teaches and providing an indication to the user with the computing system, the indication comprising a prompt to the user to re-transcribe as an error was detected and the first analyte value was not correctly entered (col. 2, lines 50-55, “such a discrepancy can be indicated by an appropriate signaling device such as a glow lamp and/or keyboard lock; and this indicating device can serve to warn the operator of his error, thereby allowing him to correct it.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sabo to include a prompt to the user as taught by Andersson in order to change the error (Andersson Abstract).
Regarding claim 8, Sabo discloses the method of claim 7, While Sabo discloses checksum values as the verification values, Sabo discloses wherein the first verification value is set to the first analyte level times a predetermined multiplier (FIG. 6 and para. [0060], “As mentioned, the record generation module 610 inserts at least one of a CRC value and a checksum value in a new record. The CRC value or the checksum is calculated by a predetermined function that receives values indicative of the data entered into the fields of the record.”)
 One of ordinary skill in the art would understand that Cyclic redundancy checks (CRC) use polynomial divisions, which is interchangeable with predetermined multipliers. Further, check sums and check digits are easily interchangeable. Thus it would be obvious to one of ordinary skill in the art to use a checksum method requiring weighted sums, rather than the sums alone.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the checksum method of Sabo to include predetermined multipliers as taught by Andersson in order to improve the accuracy of the data. (Andersson Abstract).
Regarding claim 9, Sabo and Andersson disclose the method of claim 8, Sabo further discloses wherein the meter and the computing system separately calculate the first and second verification values, respectively (FIG. 6 and para. [0060], “The integrity check module 624 use the same formula and the same fields to generate a CRC check value or a checksum check value as the record generation module 610 uses to generate the CRC value and or the checksum value.” At least two modules are calculating the first and second verification values, within the system which includes the computing system and the meter).
Regarding claim 10, Sabo and Andersson disclose the method of claim 8, Sabo further discloses wherein the meter additionally generates and displays a second analyte level and a second verification value (Para. [0060], “If the CRC check value or checksum check value matches the CRC value or the checksum value stored in the record, then the integrity module 624 checks the next record. If, however, the check value does not match the stored value, the integrity check module 624 will deem the record corrupted. A bit flag in the record may be switched to indicate that the record has been corrupted.”), the verification values including the second analyte level times a second predetermined multiplier (FIG. 6 and para. [0060], “As mentioned, the record generation module 610 inserts at least one of a CRC value and a checksum value in a new record. The CRC value or the checksum is calculated by a predetermined function that receives values indicative of the data entered into the fields of the record.”)

Sabo does not explicitly disclose predetermined multipliers are used. However, in the field of verification of data, Andersson teaches wherein the first verification value is set to the first analyte level times a predetermined multiplier (Andersson col. 3, lines 25-75, “check digit”; wherein the user entered value can be any entered value, thus analyte levels are acceptable).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the checksum method of Sabo to include predetermined multipliers as taught by Andersson in order to improve the accuracy of the data. (Andersson Abstract).
Regarding claim 11, Sabo and Andersson teach the method of claim 10, Sabo fails to disclose wherein the first multiplier and the second multiplier are different.
However, in the field of data verification, Andersson discloses wherein the first multiplier and the second multiplier are different (Andersson col. 3, lines 25-75, “check digit” the k integers are different).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Sabo to include different predetermined multipliers as taught by Andersson in order to improve the accuracy of the data. (Andersson Abstract).
Regarding claim 12, Sabo and Andersson teach the method of claim 11, Sabo fails to disclose wherein the first multiplier and the second multiplier are prime integers.
However, in the field of data verification, Andersson discloses wherein the first multiplier and the second multiplier are prime integers (Andersson Abstract, “prime integers”).

Regarding claim 13, Sabo and Andersson teach the method of claim 7, and wherein if the indication is that the user input has been entered correctly, then the method further comprises: storing the user input; (Para. [0060], “If the CRC check value or checksum check value matches the CRC value or the checksum value stored in the record, then the integrity module 624 checks the next record. If, however, the check value does not match the stored value, the integrity check module 624 will deem the record corrupted. A bit flag in the record may be switched to indicate that the record has been corrupted.”), and transmitting the user input to a remote database via the computing system (Para. [0011], “and a communication interface that receives data from an external device and that outputs device data that is used to generate a third record having a third record type.”).

Response to Arguments
Applicant's arguments filed May 05, 2021 have been fully considered but they are not persuasive. 
With regard to the 101 rejection, the amendment to the claim does not remove the claim from the mental process grouping. But for the recitation of generic computer elements, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 7-13 recite an abstract idea. Claim 7 essentially includes a user reading a computer screen and determining, mentally, that an error was transcribed, and correcting that error. 

With regard to Andersson, the arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791